I am persuaded that the judgment of the lower Court should be affirmed. A brief reference to the facts disclosed in the affidavits presented by appellant on the motion for a new trial may be helpful in determining the question involved on this appeal. No affidavits were offered by the State.
The Greer Mill and the Victor Mill are units of the Victor-Monaghan group of cotton mills. Both plants are located at or near the town of Greer. The entire village of the Greer Mill is located in Greenville County, while that of the Victor Mill is located in Spartanburg County. According to appellant's affidavits, the juror in question, W.G. Stokes, was never employed at the Greer Mill and never resided in the village of this plant, but for a number of years prior to *Page 486 
December, 1945, had been employed by the Victor Mill and lived in that village. One of the employees of the Victor Mill stated in his affidavit that during the fall of 1945, he rented to Stokes a 35-acre farm owned by him near the town of Wellford in Spartanburg County; that thereafter in December, 1945, Stokes moved to this farm, has since resided there, and has recently agreed to purchase same; and that at the time of the trial of this case in May, 1946, Stokes was working at a small cotton mill near Wellford. Mr. Reese, one of appellant's attorneys, stated in his affidavit that Stokes called at his office on the day after appellant was convicted for the purpose of having him prepare a deed to this property.
Although counsel for appellant state in their brief that after registering in Greenville County on October 6, 1944, Stokes moved from Greenville to Spartanburg County, all of appellant's affidavits are to the effect that for a long period of years this juror had resided at Victor Mill in Spartanburg County. Therefore, according to these affidavits, the change of residence was not from Greenville County to Spartanburg County, but was from one point in Spartanburg County to another in the same county. Mr. Reese, leading counsel forappellant, resides and has his office in the town of Greernear which both the Greer and Victor Mills are located. It is a common practice after the jury list is published for counsel to inquire as to the occupations of those drawn for jury service and the sections of the county in which they reside. The slightest inquiry by appellant's counsel would have disclosed that this juror was working at the time he was drawn for jury service either at the Victor Mill or at a small mill near Wellford, both of which are located in Spartanburg County. The information thus obtained would naturally lead to the further inquiry as to whether the juror was residing in the county where he was employed.
In State v. Jones, 90 S.C. 290, 73 S.E., 177, a new trial was sought upon the ground that one of the jurors at the time of the trial was more than 65 years of age, and, therefore, *Page 487 
disqualified to serve under the provisions of the Constitution. The Court held that if the juror was over the prescribed age, such fact, although not previously known to the defendant or his counsel, should in the exercise of due diligence have been discovered by counsel before the verdict was rendered.
The fact that the juror registered in Greenville County on October 6, 1944, would indicate that at that time lie resided in Greenville County, although the affidavits of appellant are to the effect that he was then a resident of Spartanburg County. It is possible, though not probable, that the juror was confused as to the location of the county line. Mr. Reese states in his affidavit that the juror was requested but refused to make an affidavit to be used on the motion for a new trial. However, no subpoena was issued or other effort made to require him to testify at this hearing. If we assume, contrary to appellant's showing, that this juror resided in Greenville County in October, 1944, it does not necessarily follow that by thereafter moving to Wellford in Spartanburg County he intended to abandon his residence in Greenville County. Section 2279 of the 1942 Code prescribes the method of obtaining a new registration certificate when an elector moves from one county to another. There is no showing that this juror ever made any effort to get a new registration certificate in Spartanburg County as authorized by this Section. The fact that the juror refused to make an affidavit when requested to do so by appellant's counsel rather leads to the impression that he disagreed with appellant's contention as to his residence.
There is not involved in this case the question of a defendant being tried by a jury of which one member was disqualified under the Constitution to perform jury duty. The juror in question possessed all the qualifications required by Article 5, Section 22, of the Constitution. Neither are there involved questions relating to actively disqualifying defects, such as close kinship to one of the parties, bias or prejudice, or the moral incapacity of the juror. The juror's claimed *Page 488 
ineligibility to serve rests on residence which could not affect his ability to fairly and impartially consider and decide the case. His alleged disqualification is statutory. While such a statutory disqualification undoubtedly furnishes a good ground for challenging the juror, it is generally held that where the objection is not timely made, the verdict should not be lightly set aside. There should be a clear showing of due diligence. A distinction is drawn between a disqualification of this kind and one involving bias or partiality. 35 C.J., page 368; Jordan v. State, 119 Ga. 443,46 S.E., 679. In Kohl v. Lehlback, Sheriff, 160 U.S. 293,16 S.Ct. Rep., 304, a defendant was convicted of murder and sentenced to be hanged. In denying the contention that he was denied due process of law and the equal protection of the laws, in that one of the jurors by whom he was tried was an alien, the Court stated: "The defect is not fundamental as affecting the substantial rights of the accused".
For the foregoing reasons, I concur in the conclusion reached by Mr. Justice Stukes.